Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 1 of 8 PAGEID #: 10461




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

BALL METAL BEVERAGE
CONTAINER CORP.,

      Plaintiff/Counterclaim Defendant,

             vs.                                    Case No. 3: 12-cv-033

CROWN PACKAGING TECHNOLOGY,                         JUDGE WALTER H. RICE
INC. AND CROWN CORK & SEAL USA, INC.,:

      Defendant/Counterclaim Plaintiffs,

             vs.

REXAM BEVERAGE CAN COMPANY,

      Co u nte re Iaim/Defendant.




 ENTRY AND ORDER REOPENING THE RECORD FOR LIMITED DISCOVERY ON
 ISSUE OF WHAT, IF ANY, MATERIAL DIFFERENCE IN ANGLE RANGE
 OUTCOME EXISTS AMONG DIFFERENT METHODOLOGIES; PARTIES TO
 SUBMIT A SCHEDULING ORDER OF DATES TO COMPLETE LIMITED
 DISCOVERY AND RE-BRIEFING OF MOTION FOR SUMMARY JUDGMENT ON
 THE ISSUE OF INVALIDITY OF U.S. PATENT NO. 6,848,875 AND U.S. PATENT
 NO. 6,935,826 FOR INDEFINITENESS BY THE CLOSE OF BUSINESS ON
 SEPTEMBER 10, 2021




      On July 22, 2019, the Court refiled its June 27, 2019, Sealed Decision and

Entry which, inter alia, sustained Plaintiff/Counterclaim Defendant, Ball Metal

Beverage Container Corporation's ("Ball") and Counterclaim Defendant, Rexam

Beverage Can Company's ("Rexam") motion for summary judgment on validity,
Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 2 of 8 PAGEID #: 10462




Doc. #88. The Decision and Entry found that the asserted claims of the U.S. Patent

No. 6,848,875 ('875) and U.S. Patent No. 6,935,826 ('826) were invalid for

indefiniteness pursuant to 35 U.S.C. § 112. Doc. #162. On September 25, 2019, the

Court entered judgment in favor of Ball and Rexam and against Counterclaim

Plaintiffs, Crown Packaging Technology, Inc. and Crown Cork & Seal USA, Inc.

("Crown"), on Ball's complaint for declaratory judgment on validity, Doc. #1, and

against Crown on its infringement counterclaims against Ball and Rexam . Doc.

#166. Crown then appealed to the United States Court of Appeals for the Federal

Circuit on the Court's finding of invalidity due to indefiniteness.

          On December 31, 2020, the Federal Circuit vacated the Court's decision

granting summary judgment to Ball and Rexam and remanded " for further

proceedings consistent with this opinion." Doc. #174, PagelD#10408. The

appellate court stated that this Court's analysis of indefiniteness was

" incomplete," since it did not "establish in any meaningful way what material

difference in angle range outcome, if any, exists among Mr. Higham's1 different

methodologies." Id It further stated that "[W]e emphasize that on remand the

district court should review Mr. Higham's methodologies and analyze whether the

methods lead to materially different results for the angle." Id.

         Following issuance of the appellate decision, the parties filed separate

statements concerning how the case should proceed on remand. Doc. ##177-1




1
    Martin Higham is Crown' s primary li ability ex pert. Doc. #177-2, PageID#10429.

                                                2
Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 3 of 8 PAGEID #: 10463




and 177-2. On March 24, 2021, a status conference was held and a briefing

schedule set requiring the parties to file simultaneous replies to each other's

statements. Replies were filed by Ball and Rexam, Doc. #179, and Crown. Doc.

#180. The issue is ripe for decision.




I. Summary of the Parties' Statements of Proceedings on Remand

      A. Summary of Ball and Rexam's Statements (Doc. ##177-1 and 179)

       Ball and Rexam (collectively "Ball") argue that the decision of the Federal

Circuit requires this Court to address only one remaining question: what material

difference in angle range outcome, if any, exists among Mr. Higham's different

methodologies. It contends that answering this question, which it asserts is "new

and has not been specifically required under prior Federal Circuit precedent," Doc.

#179, PagelD#10441, is all that is necessary. This is so, it argues, since "[T]he

Court of Appeals found no error in this Court's findings that Mr. Higham has been

inconsistent in explaining how one would locate the second point, that he has

used at least three different tests to do it[,] and that these tests can lead to

different locations for the second point." Id., PagelD#10435 (citing Doc. #174,

PagelD#10404-05). Ball asserts that if the Court answers this question and finds

that a "material difference in angle range outcome" exists and that the claims are

indefinite, the outstanding motions are moot, no trial is necessary and judicial

economy is served. Because the language in the appellate decision only instructs

the Court to conduct "further proceedings consistent with this opinion,"

                                           3
    Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 4 of 8 PAGEID #: 10464




Doc.# 174, PagelD#10408, Ball argues that the Court has discretion as to how to

proceed. It proposes that further proceedings should consist of supplementing

the record to address the "materiality question" raised by the Federal Circuit, and

states that it will do this by submitting "a limited number of exemplary can ends"

and with a "limited declaration" from their expert2 "concerning these [can] ends."

Doc. #179, PagelD#10443. It asserts that because of the limited scope of the

materiality question that needs addressed, no discovery and no evidentiary

hearing is required. If, however, following Ball's supplementation of the record,

Crown believes it needs discovery before filing a responsive memorandum, Ball

states that Crown can file a motion pursuant to Fed. R. Civ. P. 56(d). 3 Id.,

Pagel D#10444.



         B. Summary of Crown's Statements (Doc. ##177-2 and 180)

         Crown asserts that pursuant to the Federal Circuit's decision and the

Seventh Amendment to the United States Constitution, it is entitled to a jury trial

which it requested on all issues arising under its counterclaims. Doc. #56, PagelD

#5839. Accordingly, it argues that no additional discovery is warranted and Ball




2   Ball's expert witness is Edmund Gillest. Doc. #179, PageID#10438.

3 Federal Rule of Civil Procedure 56(d) provides that where, on a motion for summary
judgment, "a nonmovant shows by affidavit or declaration that, for specified reasons, it
cannot present facts essential to justify its opposition," the district court may defer
consideration of the motion or deny it; allow time to pursue affidavits, declarations, or
discovery; or "issue any other appropriate order. " Fed. R. Civ. P. 56(d).


                                              4
Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 5 of 8 PAGEID #: 10465




should not be permitted to delay this trial further by filing a third motion for

summary judgment. 4 It contends that the materiality issue concerning the angle

range outcome was required under pre-existing indefiniteness case law and that

Ball had the opportunity to present such evidence to this Court and the appellate

court but failed to do so. Moreover, Crown contends that if Ball is permitted to file

another motion for summary judgment on the issue of indefiniteness, "key

disputed" factual issues exist in the materiality issue that "will play out through

expert testimony."     This, it argues, will result in Ball's motion for summary

judgment being overruled and the case ending up before a jury for trial. Doc.

#180, PagelD#10453. Accordingly, Crown argues that reopening the record and

giving Ball another opportunity to file a motion for summary judgment on the

issue of indefiniteness is a "wasteful expenditure of resources." Doc. #180,

PagelD#10456. Although it maintains, for the reasons set forth above, that a jury5

trial is the only way that this case should proceed following the Federal Circuit's

remand , if the record is reopened on the issue of indefiniteness, Ball's proposal of

allowing it to submit a supplemental declaration from its expert witness should be

rejected, since the expert's out of court statements would not be subject to cross-




4
 Crown argues that Ball has already been given a second chance to file a motion for
summary judgment on the issue of indefiniteness because of how the Supreme Court
changed the law in Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,901 (2014) ..

5
  Although Crown argues that it is entitled to a jury trial for all issues, including that of
indefiniteness, it further contends that if the Court overrules Crown and tries the issue of
indefiniteness to the Court, then this bench trial must be held after the jury trial. Doc.
#180, PageID#10458.

                                              5
Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 6 of 8 PAGEID #: 10466




examination. Instead, Crown proposes limited discovery: Ball's expert would

serve a supplemental expert report and Crown would have the opportunity to

depose the expert concerning this report. Following this deposition, Crown would

be given leave to serve a responsive expert report. Id., PageID#10457. At the

conclusion of this limited discovery, the case could be ready for trial or, if

permitted by the Court and contrary to Crown's position, Ball could file its third

motion for summary judgment on the issue of invalidity due to definiteness. Id.




II. Legal Analysis

      In determining whether to reopen the record after a remand, the Sixth

Circuit has stated that the decision of the district court will not be disturbed absent

an abuse of discretion. Yashon v. Gregory, 737 F.2d 547, 556 (6th Cir. 1984) (court

abused its discretion in a sua sponte grant of summary judgment for defendant,

following remand, by not giving notice to plaintiff and not reopening the record

pursuant to plaintiff's motions for continuance and further discovery); State

Industries, Inc. v. Mor-Flo Industries, Inc., 948 F.2d 1573, 1577 (Fed. Cir. 1991)

(citing Adelson v. United States, 782 F.2d 1010, 1012 (Fed. Cir. 1986). ("Absent

contrary instructions, a remand for reconsideration leaves the precise manner of

reconsideration-whether on the existing record or with additional testimony or

other evidence-to the sound discretion of the trial court. " ). Here, the Federal

Circuit Court vacated and remanded this Court's decision "due to an incomplete

analysis" of indefiniteness. Doc. #174, PageID#10408. It held that the analysis

                                           6
Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 7 of 8 PAGEID #: 10467




"did not establish in any meaningful way what material difference in angle range

outcome, if any, exists among Mr. Higham's different methodologies." Id The

appellate court did not order that this Court reopen the case nor instruct that the

case immediately proceed to trial. Instead, pursuant to the previously cited case

law, further proceedings following remand are left to the discretion of this Court.

      Although the parties disagree whether the Federal Circuit's decision creates

new law or cites pre-existing law on invalidity due to indefiniteness, it is clear

from the decision that to establish invalidity due to indefiniteness, there must be a

showing of a material difference in angle range outcome among Mr. Higham's

different methodologies. Although both Ball and Crown argue that their

respective approaches concerning how this case should proceed do not require

additional discovery, neither of their expert witnesses has previously addressed

the materiality issue. As explained by the Federal Circuit, "[T]he relevant inquiry

is ... whether the different methodologies used to identify the second point yield

materially different angle ranges[,] because the purpose of the claimed second

point is simply for defining the angle, and it is ultimately the claimed angle range,

not the location of the second point itself[,] that matters for determining the scope

of the claim and whether an accused product infringes it." Id, PageID#10408.

       Accordingly, the Court finds that to minimize further delay and conserve

judicial resources, whether for purposes of filing a motion for summary judgment

on invalidity due to lack of definiteness or for trial, the Court will reopen the

record to permit the parties to engage in additional limited discovery on the issue

                                           7
Case: 3:12-cv-00033-WHR Doc #: 181 Filed: 08/25/21 Page: 8 of 8 PAGEID #: 10468




of what, if any, material difference in angle range outcome exists among the

different methodologies advanced by Crown's expert, Mr. Higham.

      Counsel for Ball and Crown are to submit a proposed Scheduling Order

including the following dates: (1) the date for Ball to serve a supplemental report

of its expert witness to Crown; (2) the date for Crown to conclude any deposition

of Ball's expert witness concerning his supplemental report; (3) the date for Crown

to serve a responsive expert report to Ball; (4) the date for Ball to conclude any

deposition of Crown's expert witness concerning his report; and (5) the date for

Ball to file a motion for summary judgment on the issue of invalidity of U.S.

Patent No. 848,875 and U.S. Patent No. 6,935,826 for indefiniteness.

      The Scheduling Order will be filed by the close of business on September

10,2021.




AUGUST 24, 2021                        WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          8
